department of th internal revenu washington d p ef treasury a fe service f sep tee fl fe tax_exempt_and_government_entities_division uics legend taxpayer a company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s state t date date date date page date date date months and amount amount amount dear this is in response to a ruling_request dated to your individual_retirement_account ira concerning the status of a contribution the facts upon which you base your requests are as foll dws taxpayer a terminated employment with ef in retirement plans represented to be qualified within the revenue code in which taxpayer a participated at hi receive distributions from said retirement plans taxpa any m which sponsored one or more eaning of sec_401 of the internal termination taxpayer a was entitled to yer a is a resident of state t induced by representations made by employees of company p a licensed securities broker-dealer and company q a registered investment_advisor taxp manage the investment of his qualified retirement_funds yer a authorized companies p and q to taxpayer a rolled over distributions upon the advice of representatives of companies p an received respectively from the qualified retirement ake maintained by company m into an individual_retirement_annuity described in code section taxpayer a rolled over amount on date and of taxpayer a’s ira annuity had decreased significant b issued by insurance_company n date y as of date d the value insurance_company n is a state s_corporation authori company n sells financial products primarily to indivi independent financial advisors and other distribution c investment firms and financial institutions ih to do business in state t insurance uals most of its sales are made through annels including but not limited to on or about date taxpayer a along with othet in court cp state t a court of competent jurisdiction the distributor of insurance_company n products com s individual d and individual e individuals d and e similarly situated taxpayers filed a lawsuit gainst insurance_company n company o any p company q company r company owned and operated companies p q r and page each plaintiff signed a document pmpanies p through s sold and or a s the lawsuit alleged that individuals d and e and ci recommended the ira annuity purchased by taxpayer the lawsuit contains a factual allegation to the effect of captioned group annuity application_for participatio p for submission to insurance_company n these applications were either signed by individual d as the agent’s fin along with a reference to company p individual e as agent and to company p as firm on indicate that individual d and individual e also was ac company n in procuring the sale of the annuity a sample group annuity application_for participation attached to the copy of the lawsuit submitted with taxpayer a’s ruling_request indicates purchased from insurance_company n r individual e who was listed as agent m the reference to either individual d or the application itself was intended to ing simultaneously as an agent of insurance rat qualified ira_annuities may be nd e defrauded taxpayer a by either lits agents company p and individuals d nd individuals d and e breached their companies p through s the lawsuit alleged that urchase and selling him an ira annuity as a fiduciary duty to taxpayer a by both advising him to p vehicle to receive distributions made from qualified_retirement_plans insurance_company n was vicariously liable for said breaches of fiduciary duty by and e companies p through s and individuals d a intentionally misrepresenting or omitting material facts annuity furthermore taxpayer a relied upon said mj annuity finally company p and individuals d and e as agents of insurance_company n when they made th omissions all of the named defendants committed selling him his ira annuity furthermore company the scope of their duties as agents of insurance compal fraud companies p through s and individuals d annuity to taxpayer a which negligence caused the d furthermore company p and individuals d and e we agents of insurance_company n when they negligently taxpayer a and companies p through s and indiv and negligently failed to disclose material facts to tax which negligence caused the decline in value of taxpa company p and individuals d and e were acting with the scope of their duties as agents of insurance_company n when they made their negligen negligently failed to disclose material facts i e were negligent when they sold an ira line in value of taxpayer a’s ira annuity acting within the scope of their duties as ‘recommended and sold the ira annuity to duals d and e negligently misrepresented bayer a when they sold him his ira annuity yer a’s ira annuity furthermore from him when they sold him his ira krepresentations when he purchased his ira were acting within the scope of their duties fraudulent misrepresentations and ‘constructive fraud against taxpayer ain and individuals d and e were acting within hy n when they committed constructive misrepresentations and when they _ taxpayer a entered into as ttlement agreement with insurance_company in month sec_1 and n and company o pursuant to which insurance com money in exchange for his agreeing to the dismissal under the terms of the settlement taxpayer a receiv settlement provides that insurance_company n sh ll make separate transfers of the surrender amounts for each of the plaintiff’s annuities to plainti ifs respective designees within seven business days after the processing of such paperwork iny n agreed to pay taxpayer a a sum of ithe above-referenced date amount lawsuit in relevant part article of the page from documentation contained in the file it appears wh the above-referenced settlement was the result of arm’s-length negotiations between various irties with adverse interests pursuant to the settlement agreement the date company o companies p through s and individuals lawsuit against insurance_company n and e was dismissed on or about date the above referenced amou insurance_company n to taxpayer a said check was taxpayer a’s counsel on or about date a che said counsel to taxpayer a amount represented ar payment was made by check from eposited into a_trust account maintained by ck in the amount of amount was issued by jount less attorney’s fees on or about date ’ his name with company t of code sec_408 the date amount was paid to taxpayer a said date taxpayer a contributed am bunt into an ira set up and maintained in it has been represented that said contributory ira met the requirements contributio h was made within days of date it has been represented that pursuant to article of the taxpayer a’s ira annuity which consisted of the ira as a result of the settlement referenced herein less the by insurance_company n by means of a direct trustee account maintained with company t it has also been represented that the sum of the settlem and of the amounts transferred to taxpayer a’s compa immediately above did not exceed amount based upon the foregoing you request the following ru ling ‘settlement agreement the value of annuity value exclusive of amounts received ipplicable surrender charge was transferred to trustee transfer to the taxpayer’s ira t proceeds paid to taxpayer a amount y t ira referenced in the paragraph that taxpayer a’s receipt of amount from i described settlement of a lawsuit and its subse maintained in his name with company t consti meaning of sec_408 of the inte surance company n pursuant to the above ent contribution into an ira set up and utes a valid rollover transaction within the al revenue code a of the code provides that for purposes of with respect to the requested letter_ruling sec_408 this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual governing instrument creating the trust meets certain r the one found in paragraph of sec_408 which contribution described in subsection d in sec_4 no contribution will be accepted unless it is in cash an taxable_year in excess of the amount in effect for such behalf of any individual or his beneficiaries but only if the written quirements among these requirements is states that except in the case of a rollover a b or e contributions will not be accepted for the taxable_year under sec_219 on fa l sec_408 of the code provides the general rul iras this section provides in pertinent part that exc any amount_paid or distributed out of an individual ret annuity shall be included in gross_income by the paye manner provided under sec_72 e for the tax treatment of distributions from ept as otherwise provided in subsection d rement plan or under an individual retirement or distributee as the case may be in the page sec_408 of the code establishes an exception to the contribution rules of sec_408 and the income inclusion rule_of sec_408 for c brtain transactions characterized as rollover scribed in paragraph as a rollover_contributions under sec_408 an amount is dé ns a and b contribution if it meets the requirements of subparagrap s in pertinent part that paragraph of oo out of an individual retirement for whose benefit the account or annuity g money and any other_property is paid i n tment annuity other than an endowment the 60th day after the day on which he subparagraph a of sec_408 of the code state sec_408 does not apply to any amount_paid or d account or individual_retirement_annuity to the individu is maintained if -- i the entire amount received inclu into an individual_retirement_account or individual retir contract for the benefit of such individual not later thar receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any individual from an ira account or annuity amount described in subparagraph a i received by an if at any time during the 1-year period ending on the da y of such receipt such individual received any other amount described in that subparagraph from 4n ira account or annuity which was not includible in his gross_income because of the applicatio h of this paragraph presented that taxpayer a and other with respect to the requested letter_ruling it has been re similarly situated taxpayers initiated a lawsuit in a court of competent jurisdiction against various pmpany n relating to a significant loss in defendants named in the lawsuit including insurance c owned by taxpayer a the lawsuit alleged value of ira annuity described in code sec_408 taken either by insurance_company n various causes of said loss of value relating to activities the agents of insurance_company n said company o or other named parties allegedly acting as ver a recovered after attorney’s fees were lawsuit was settled pursuant to said settlement taxpay an ira described in code sec_408 deducted amount which he subsequently rolled into within days of receipt the above reference settlement proceeds were designed annuity amounts lost due to alleged misconduct on the part of a number of defendants including he issuance of the check in amount by insurance_company n no distribution occurred until insurance_company n to replace a portion of taxpayer a’s ira accordingly based on the specific facts and representat taxpayer a’s receipt of amount from insurance_company n as the replacement of a portion of his original jra annuity pursuant to the above-referen e lawsuit settlement and the payment of this amount to the newly-established individual retirement q count at company t represents a valid rollover thus with respect to your ruling_request we ions contained herein we hold that tonclude as follows that taxpayer a’s receipt of amount from insurance described settlement of a lawsuit and its subsequent cor in his name with company t constitutes a valid rollove d a i of the internal_revenue_code company n pursuant to the above tribution into an ira set up and maintained r transaction within the meaning of section this ruling letter is based on the assumption that taxpa sec_408 as represented it also assumes that the yer a’s ira annuity was described in code ntributory ira set up and maintained in page the name of taxpayer a described above meets the requirements of code sec_408 as represented respect thereto additionally it assumes the correctness of all facts and representations made with a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire ‘who may be reached at dot a toll-free number or fax sincerely yours an vfl francds v sloa manager emplayee plans technical group y enclosures deleted copy of this letter notice of intention to disclose
